Citation Nr: 1757458	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-02 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from 1969 to May 1971 and had additional service of an unknown nature in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which, among other actions, denied the Veteran's claim for TDIU.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued.

In July 2017, the Board remanded the Veteran's appeal for further evidentiary and procedural actions, which will be further discussed below.  After the Agency of Original Jurisdiction (AOJ) continued the denial of the appeal in an August 2017 Supplemental Statement of the Case (SSOC), it was returned to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is unfortunate, the Board finds that further development is required before the Veteran's appeal can be adjudicated.  

In the Board's remand of July 2017, the Board directed that the AOJ must "schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience."  (Emphasis added).  

In response to this directive, the AOJ cited to a policy letter by the Veterans Benefits Administration (VBA), stating that, consistent with the VBA Administration Adjudication Procedures Manual (M21-1 MR), VBA would no longer seek "social industrial surveys" from "social workers" in development, and for adjudication, of claims and appeals for TDIU.  See August 2017 VBA Appeals Management Office (AMO) Policy Letter 17-01.  In reliance on this Policy Letter, a VA Aid and Attendance examination was sought and obtained in July 2017 from a Physician's Assistant, who opined that it was less likely than not that the Veteran's service-connected disabilities "resulted in his inability to have gainful employment."  

Initially, the Board notes that the July 2017 opinion is inadequate for the purpose of adjudicating the Veteran's appeal.  Specifically, as noted by the Veteran's representative in a November 2017 Brief, while the Board's July 2017 remand directive specifically requested that the opinion be rendered by a vocational specialist and in consideration of the Veteran's education and occupational experience, which were readily available to the examiner in an April 2015 document, the opinion was rendered by a Physician's Assistant and failed to address whether the substantially gainful occupation that the Veteran could secure and follow was consistent with his education and occupational experience.  

Further, while the Board is cognizant of the M21-1MR and the August 2017 AMO Policy Letter, these are not binding upon the Board.  As provided by 38 C.F.R. § 19.5 (2017), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. § 7104(c) (West 2014).  By contrast, the Board and VBA are bound by the precedential holdings of the United States Court of Appeals for the Federal Circuit (Federal Circuit), who held in Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011), that opinions from vocational experts may be necessary in some cases to address "whether a [V]eteran is qualified in education and experience for the type of job that he is medically fit to perform."  Id.  The Federal Circuit also noted VA retained discretion to determine whether a vocational expert is necessary.  Id.  

Notwithstanding the above discussion, the Board also avers that VBA's reliance on the August 2017 AMO Policy Letter is misplaced.  Specifically, it is noted that the Board remand and VA examination both took place a month before issuance of the August 2017 AMO Policy Letter.  Moreover, while the AMO Policy Letter specifically provides that the Board will discontinue remanding TDIU appeals seeking social industrial surveys undertaken by social workers, a literal reading of the July 2017 Board remand (quoted verbatim, above) references neither a social industrial survey nor a social worker.  Rather, in the July 2017 remand, the Board determined that an opinion from a vocational expert was necessary and directed that such an opinion be sought and obtained.  These actions were (and are) appropriate and under the Board's discretion, as per the Federal Circuit's holding in Smith, and do not offend the guidance of VBA's AMO Policy Letter 17-01.  

Finally, since the Board specifically requested a vocational specialist in its prior remand, the Board finds that it has no alternative but to afford the Veteran an examination before such a specialist pursuant to the case of Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, as a result, and in light of all of the foregoing, the Board concludes that another remand seeking an adequate medical opinion is necessary, as the Board's July 2017 remand directive for such has not been substantially completed.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  VBA must obtain all records not already associated with the file from the VA Medical Centers in Little Rock, Arkansas, and Houston, Texas, and those from associated facilities.  

2.  VBA must schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any nonservice-connected disabilities.

A complete rationale must be provided for any opinion offered.  If an opinion cannot be provided without resort to mere speculation, the examiner should clearly indicate why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and then return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


